DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 1/27/2021 has been considered.  NPL reference 368, has been lined through and not considered because a proper date has not been provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 28 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gillespie, Jr. et al(2010/0222802, hereinafter Gill).

Claim 21 - Gill teaches a delivery device -40- for use in delivering a medical device -66- to an anatomical structure within a patient, the delivery device including: a housing -2-; a tube -12- extending from a distal end of the housing -2-(as shown in figure 9), the tube having a proximal end, at -64-, a distal end, at -18-, and at least one longitudinal channel, fluid lumen, -60- as shown in figure 6B; a catheter -8- that is mounted coaxially around at least the distal end of the tube, as shown in figures 9 and 10, (i) the catheter -8- having a channel, -48- as shown in figure 6 and a window -20-, the channel being dimensioned to receive the medical device, the window communicating with the channel and being dimensioned for passage of the medical device there through, see paragraph [0192]; and a cover -22- slidably mounted over the catheter for selectively covering and uncovering the window, as set forth in paragraph [0173], the cover is described as retractable which is considered slidable similar to the sheath set forth in paragraph [0157] because such a sheath is slidable and capable of covering and uncovering window -20-..
Claim 22 - the housing -2- is a gun-shaped housing comprising a barrel portion    -2- and a handle portion syringe connection as shown in figure 12(a), and the tube (unshown within element -8-) extending from a distal end of the barrel portion -2-(tube   -12- is required to fill the implant with syringe -64-.
Claim 28 - further including a push-off member -4-, the push-off member being slidably mounted over the tube -12- to decouple the tube from the therapeutic and/or diagnostic object, see figure 9A and -12A.
Claim 32 - wherein the medical device -66- is an inflatable medical device and wherein the inflatable medical device may be released in the window -20-, see paragraph [0192].
Claim 33 - the catheter -8- has a distal end-16-, the window -20- being spaced proximally from the distal end, see figure 10A.


Claim 34 - the window -20- is a top window, see figure 10A.


Allowable Subject Matter
Claims 23-27, 29-31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 23, the prior art does not teach or fairly suggest a connection system including first and second openings to connect first and second fluid supply; regarding claim 29 the prior art does not teach or fairly suggest a system as claimed including a pivotally mounted trigger mechanically coupled to the push off member; and regarding claim 36, the prior art does not teach or fairly suggest a system as claimed including markings on the housing communicating a sequence of steps for operating the delivery device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,936,826 teaches a delivery catheter but does not teach a combination of a housing, tube, catheter having a window and cover for delivering a medical device as set forth in claim 21.
US Patent 5,464,403 teaches a device for delivering a hernia mesh but does not include a tube with a channel capable of delivering fluid or a slidable cover.
US Patent Application Publication 2010/0241227 teaches a device for delivering a fixation member but does not include a tube with a channel capable of delivering fluid or a slidable cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791